 

 

SIGN-IN SHEET

Courtroom: No.] - Judge Shannon

LAW FIRM OR COMPANY

Loolen,
Core.

ge 1of2

 

CO ij
a
oO
N}
wo}
N
—
N
oO
TS
Y
uy
a
W
i

 

 

 

 

 

 

 

 

 
Case 20-10417-BLS Doc 39 _ Filed 02/26/20 Page 2 of 2

Court Conference U.S. Bankruptcy Court-District of Delaware

 

 

 

 

Calendar Date: 02/26/2020 Confirmed Telephonic Appearance Schedule
Calendar Time: 11:00 AM ET
Honorable Brendan L. Shannon
Amended Calendar Feb 26 2020 7:06AM
Page# Item# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing
Cosi, Inc. 20-10417 Hearing 10413218 Steven M. (212) Vinson & Elkins LLP Creditor, AB Value
Abramowitz 237-0137 ext. Partners, LP et. al. /
LIVE
Cosi, Inc. 20-10417 Hearing 10412086 John C. (614) Ice Miller LLP Interested Party, Gordon
Cannizzaro 462-1070 ext. Food Service / LISTEN
ONLY
Cosi, Inc. 20-10417 Hearing 10412148 Taylor B. (212) Debtwire Interested Party,
Harrison 390-7831 ext. Debtwire / LISTEN
ONLY
Cosi, Inc. 20-10417 Hearing 10410675 Olivia Rockeman (646) Bloomberg LP Interested Party,
324-6196 ext. Bloomberg LP / LISTEN
ONLY

 

 

 

Peggy Drasal ext. 802 CourtConfCal2009 Page 3 of 5

 
